Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 01, 2019

The Court of Appeals hereby passes the following order:

A19A2470. WANDA HUTCHINSON v. LOYAL WILSON.

      Loyal Wilson filed a dispossessory action against tenant Wanda Hutchinson.1
On May 29, 2019, the trial court entered partial summary judgment in favor of Wilson
on his claim for a writ of possession. Hutchinson filed a notice of appeal on June 24,
2019. We, however, lack jurisdiction.
      Generally, a notice of appeal must be filed within 30 days of entry of the order
sought to be appealed. See OCGA § 5-6-38 (a). The underlying subject matter of an
appeal, however, controls over the relief sought in determining the proper appellate
procedure. See Rebich v. Miles, 264 Ga. 467, 467-468 (448 SE2d 192) (1994). The
underlying subject matter here is a dispossessory judgment. Under OCGA § 44-7-56,
appeals in dispossessory actions must be filed within seven days of the date the
judgment was entered. See Ray M. Wright, Inc. v. Jones, 239 Ga. App. 521, 522-523
(521 SE2d 456) (1999). The proper and timely filing of a notice of appeal is an
absolute requirement to confer jurisdiction on this Court. Id. at 523. Hutchinson’s
notice of appeal is untimely, as it was filed 26 days after entry of the order she seeks
to appeal.




      1
         Wilson filed suit in magistrate court, but the action was subsequently
transferred to state court.
Accordingly, this appeal is hereby DISMISSED for lack of jurisdiction.

                               Court of Appeals of the State of Georgia
                                      Clerk’s Office, Atlanta,____________________
                                                                08/01/2019
                                      I certify that the above is a true extract from
                               the minutes of the Court of Appeals of Georgia.
                                      Witness my signature and the seal of said court
                               hereto affixed the day and year last above written.


                                                                               , Clerk.